 



EXHIBIT 10.31
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (this “Agreement”), entered into as of
November 10, 2006, is made and entered into between Zix Corporation, a Texas
corporation (the “Company”), and Barry W. Wilson (“Employee”).
     WHEREAS, Employee is currently employed by the Company;
     WHEREAS, Employee is willing to continue working for the Company or a
Company affiliate (“Affiliate”), as applicable, on an “at-will” basis;
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties agree as
follows:
1. Severance Payment. If the Employee’s employment with the Company or an
Affiliate, as applicable, is terminated by the Company or the employing
Affiliate prior to the second anniversary of the date of this Agreement other
than “for cause” (as defined below), then, subject to receiving a release
reasonably satisfactory to the Company relating to employment matters, the
Company will pay to Employee an amount equal to six months of base salary, using
Employee’s highest monthly base salary during the term of Employee’s employment
(the “Severance Payment”). The Severance Payment will be paid as provided in
Section 2. To terminate Employee’s employment other than “for cause,” the
Company or the employing Affiliate, as applicable, shall give Employee a written
notice of termination setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment. Such notice shall be effective upon receipt. For purposes of this
Severance Agreement, “for cause” shall mean any of the following shall have
occurred: (a) the conviction of Employee of any felony; (b) the intentional and
continued failure by Employee to substantially perform Employee’s employment
duties, such intentional action involving willful and deliberate malfeasance or
gross negligence in the performance of Employee’s duties (other than any such
failure resulting from Employee’s incapacity due to physical or mental illness),
after written demand for substantial performance is delivered by the Company or
an Affiliate, as applicable, that specifically identifies the manner in which
the Company or the Affiliate, as applicable, believes Employee has not
substantially performed Employee’s duties and that is not cured within five
business days after notice thereof by the Company to Employee; (c) the
intentional wrongdoing by Employee that is materially injurious to the Company
or employing Affiliate, as applicable; (d) acts by Employee of moral turpitude
that are injurious to the Company or employing Affiliate, as applicable; or
(e) breach of the “confidentiality and invention” agreement between the Company
or an Affiliate, as applicable, and Employee.
2. Mode of Payment; Acceptance. The Severance Payment shall be paid in six equal
monthly cash payments (less applicable withholdings for taxes and other
withholdings required by applicable law and any amounts owed by Employee to
Company or an Affiliate, as applicable) within 30 days of the occurrence of the
applicable event. Alternatively, the Company may, in the Company’s discretion,
pay the Severance Payment by depositing in the Employee’s stock brokerage
account registered shares of ZixCorp common stock valued at 104% of the
Severance Payment, using the

1



--------------------------------------------------------------------------------



 



closing price of the ZixCorp common stock on the business day of deposit. The
Company’s obligation to pay the Severance Payment is absolute, and such payments
shall not be mitigated or offset by virtue of Employee obtaining new employment
or failing to seek new employment. Acceptance by Employee of the Severance
Payment shall constitute a release by Employee of the Company and its
Affiliates, shareholders, officers, employees, directors and other agents from
all claims arising out of, relating to, or in connection with Employee’s
employment with the Company.
3. Miscellaneous.
     3.1 Dispute Resolution. Employee and the Company acknowledge that Employee
has, or may have, previously executed an alternate dispute resolution agreement
with the Company or an Affiliate. The provisions of such alternate dispute
resolution agreement shall govern any disputes arising under this Agreement.
     3.2 Successors; Binding Agreement. This Agreement will be binding upon and
inure to the benefit of the parties hereto and any successors in interest to the
Company. This Agreement and all rights of Employees hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees and
legatees.
     3.3. Entire Agreement; Modifications. This Agreement represents the entire
agreement of the parties relating to the subject matter hereof. Only an
instrument in writing executed by both parties may amend this Agreement. No
waiver by either party hereto of, or compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
     3.4 Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     3.5 Enforcement Fees. In the event of a dispute arising under this
Agreement, unless otherwise agreed by the parties in writing, each party shall
pay its own costs and expenses in resolving the dispute.
     3.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (excluding its conflict of laws
rules).
     IN WITNESS WHEREOF, the parties have executed this Agreement effective on
the date and year first above written.

2



--------------------------------------------------------------------------------



 



              ZIX CORPORATION
 
       
 
       
 
  By:   /s/ Richard D. Spurr 
 
       
 
      Richard D. Spurr
 
      Chairman and Chief Executive Officer
 
            EMPLOYEE
 
       
 
  /s/ Barry W. Wilson       
 
  Barry   W. Wilson

3